Name: Commission Regulation (EC) No 2332/94 of 29 September 1994 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/4 30 . 9. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 2332/94 of 29 September 1994 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, » whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 October to 31 December 1994 : Having regard to the Treaty establishing the European Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas, since a new sluice-gate price is to be fixed changes in world market prices for feed grain must be taken into account in fixing the levies ;Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (3), as last amended by Regulation (EEC) No 3714/92 (4) ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries Q, as last amended by Regulation (EC) No 3668/93 (8), and (EEC) No 715/90 (9), on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as last amended by Regulation (EC) No 235/94 (10), special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; Whereas, since the sluice-gate prices and levies for poultrymeat were, by Commission Regulation (EC) No 1978/94 Q, as amended by Regulation (EC) No 2323/94 (6), last fixed for the period 1 August to 30 September 1994, they must be fixed anew for the period 1 October to 31 December 1994 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 April to 31 August 1994 ; Whereas Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products orig ­ inating in developing countries (u), as last amended by Regulation (EC) No 3668/93, partially or totally suspends Common Tariff duties, in particular on certain poultry ­ meat products ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (12), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the price of the quantity of feed grain required for the production of poultry other than fowls varies by more than 3 % from that used for the preceding quarter ; (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 152, 24. 6 . 1993 , p. 1 . 3 OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 378 , 23. 12 . 1992, p. 23 . (4 OJ No L 198 , 30. 7 . 1994, p. 131 . 0 OJ No L 370, 31 . 12. 1990, p . 121 . (8) OJ No L 338, 31 . 12. 1993, p . 22. 0 OJ No L 84, 30 . 3 . 1990, p. 85. ( 10) OJ No L 30, 3 . 2. 1994, p. 12 . H OJ No L 370, 31 . 12. 1990, p . 86. (12) OJ No L 263, 19 . 9 . 1991 , p . 1 .(6) OJ No L 253, 29. 9 . 1994, p. 9 . 30 . 9 . 94 Official Journal of the European Communities No L 254/5 products and fixed the levies to be applied on imports of those products ; whereas Commission Regulation (EC) No 1431 /94 (") has established the detailed rules of the import regime for poultrymeat laid down in Regulation (EC) No 774/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas Council Regulations (EC) No 3491 /93 (') and (EC) No 3492/93 (2), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (*), as amended by Regulation (EC) No 3549/93 (6), lays down detailed rules for applying the arrangements provided for in these agreements as regards poultrymeat ; Whereas Council Regulations (EC) No 3641 /93 Q and (EC) No 3642/93 (8) lay down certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1 559/94 (9) lays down detailed rules for applying the arrangements provided for in these Agreements as regards poultrymeat ; Whereas Council Regulation (EC) No 774/94 (10) has opened Community tariff quotas for certain agricultural HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777175 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be fixed in the Annex. 2. However, for products falling within CN codes 0207 31 , 0207 39 90 , 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90, for which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 319, 21 . 12. 1993 , p. 1 . O OJ No L 319, 21 . 12. 1993 , p. 4 . (3) OJ No L 56, 29 . 2. 1992, p . 9 . O OJ No L 200, 10 . 8 . 1993, p. 5. O OJ No L 245, 1 . 10 . 1993, p. 88 . (6) OJ No L 324, 24. 12. 1993, p. 8 . O OJ No L 333, 31 . 12. 1993, p. 16 . 8) OJ No L 333, 31 . 12. 1993 , p. 17 . O OJ No L 166, 1 . 7 . 1994, p . 62. H OJ No L 91 , 8 . 4 . 1994, p . 1 . (") OJ No L 156, 23 . 6 . 1994, p. 9 . No L 254/6 Official Journal of the European Communities 30 . 9. 94 ANNEX to the Commission Regulation of 29 September 1994 fixing the sluice-gate prices and levies for poultrymeat P) (*) CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 units ECU/100 units % 010511 11 22,35 4,77  0105 11 19 22,35 4,77  0105 11 91 22,35 4,77  010511 99 22,35 4,77  010519 10 99,09 16,32  0105 19 90 22,35 4,77  ECU/100 kg ECU/100 kg 0105 91 00 77,78 18,81 (4)  0105 99 10 87,46 28,83  0105 99 20 113,26 29,46 (4)  0105 99 30 102,81 22,55 (4)  0105 99 50 119,04 30,78  020710 11 97,73 23,64 (4)  0207 10 15 111,12 26,87 (4)  020710 19 121,07 29,28 (4)0  0207 10 31 146,87 32,21 (4)  0207 10 39 161,00 35,30 (4)  0207 10 51 102,89 33,92 (4)0  0207 10 55 124,94 41,19 ( «)(*)  0207 10 59 138,82 45,77 (2) (4) 0  0207 10 71 161,80 42,09 (4)0  0207 10 79 152,71 44,32 (2) (4) (*)  0207 10 90 170,05 43,97  0207 21 10 111,12 26,87 OO  0207 21 90 121,07 29,28 (4)Q  0207 22 10 146,87 32,21 (4)  0207 22 90 161,00 35,30 (4)  0207 23 1 1 1 24,94 41,19 (4) 0  0207 23 1 9 1 38,82 45,77 (2) (4) 0  0207 23 51 161,80 42,09 (4) (*)  0207 23 59 152,71 44,32 (2) (&lt;) (*)  0207 23 90 170,05 43,97  0207 31 10 1 618,00 420,90 3 (3) 0207 31 90 1 618,00 420,90 3 (3) 0207 39 11 284,28 78,41 (4)  0207 39 13 133,18 32,21 (4)  0207 39 15 91,74 24,51 (4)  0207 39 17 63,51 16,97 (4)  0207 39 21 183,35 44,34 (4)  0207 39 23 172,24 41,65 (4)  30 . 9 . 94 Official Journal of the European Communities No L 254/7 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 39 25 282,28 75,42  0207 39 27 63,51 16,97 0  0207 39 31 308,43 67,64 (4)  0207 39 33 177,10 38,83 (4)  0207 39 35 91,74 24,51 (4)  0207 39 37 63,51 16,97 (4)  0207 39 41 234,99 51,54 (4)  0207 39 43 110,15 24,16 (4)  0207 39 45 198,27 43,48 (4)  0207 39 47 282,28 75,42 (4)  0207 39 51 63,51 16,97 0  0207 39 53 320,69 93,07 f) (4) Q  0207 39 55 284,28 78,41000  0207 39 57 152,70 50,35  0207 39 61 167,98 48,75000  0207 39 63 187,06 48,37  0207 39 65 91,74 24,51 OO 0  0207 39 67 63,51 1 6,97 (2) (4) 0  0207 39 71 229,07 66,48 (2) (4) 0  0207 39 73 183,35 44,34 (2) (4) 0  0207 39 75 221,43 64,26000  0207 39 77 172,24 41,65 000  0207 39 81 194,36 59,86 (2) (4) 0  0207 39 83 282,28 75,42  0207 39 85 63,51 16,97 00  0207 39 90 162,31 43,37 10 0207 41 10 284,28 78,41 00  0207 41 11 133,18 32,21 0  0207 41 21 91,74 24,51 0  0207 41 31 63,51 16,97 0  0207 4141 183,35 44,34 0 0  0207 41 51 172,24 41,65 0 0  0207 4171 282,28 75,42 0 0 0  0207 41 90 63,51 16,97 0 0  0207 42 10 308,43 67,64 0 0  0207 42 11 177,10 38,83 0 0  0207 42 21 91,74 24,51 0  0207 42 31 63,51 16,97 0  0207 42 41 234,99 51,54 0  0207 42 51 110,15 24,160  0207 42 59 198,27 43,48 0  0207 42 71 282,28 75,42 0 0  0207 42 90 63,51 16,97  0207 43 1 1 320.69 93.07 ft (&lt;) ft  No L 254/8 Official Journal of the European Communities 30 . 9 . 94 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 15 284,28 78,41 (2) (4) 0  0207 43 21 152,70 50,35  0207 43 23 167,98 48,75 (2) (4) (*)  0207 43 25 187,06 48,37  0207 43 31 91,74 24,51 (2)(4)0  0207 43 41 63,51 1 6,97 (2) (4) f)  0207 43 51 229,07 66,48 (2) (4) (*)  0207 43 53 183,35 44,34 (2) (4) (*)  0207 43 61 221,43 64,26 (2) (4) 0  0207 43 63 172,24 41,65 (2) (4) 0  0207 43 71 194,36 59,86 (2) (4) 0  0207 43 81 282,28 75,42  0207 43 90 63,51 \ 6,97 (*){*)  0207 50 10 1 618,00 420,90 3 (3) 0207 50 90 162,31 43,37 10 0209 00 90 141,14 37,71  0210 90 71 1 618,00 420,90 3 0210 90 79 " 162,31 43,37 10 1501 00 90 169,37 45,25 18 1602 31 11 293,74 64,42 17 (8) 1602 31 19 310,51 82,96 17 1602 31 30 169,37 45,25 17 1602 31 90 98,80 26,40 17 1602 39 11 279,42 78,18  1602 39 19 310,51 82,96 17 f) 1602 39 30 169,37 45,25 17 1602 39 90 98,80 26,40 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) Products imported under the Interim Agreements concluded between Hungary, Poland, the Czech Republic, the Slovak Republic, Romania and Bulgaria or originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . O Products falling within this code, imported from Bulgaria and Romania under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR. 1 certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation . ( ®) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. 0 The levy on products falling within this code, imported under Council Regulation (EC) No 774/94 and Commis ­ sion Regulation (EC) No 1431 /94, is limited under the conditions laid down in this Regulation . (8) The duty of the Common Customs Tariff on products falling within this code, imported under Regulation (EC) No 1798/94, is limited under the conditions laid down in this Regulation .